Citation Nr: 1644386	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  10-25 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for hypertension.

2.  Entitlement to a compensable rating for right foot calcaneal spur.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1968 to September 1977 and from October 1977 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a hearing before a Veterans Law Judge, but withdrew his request for a hearing through written correspondence dated in September 2012.  The Veteran having withdrawn his hearing request, the Board will proceed to review the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2015).

In May 2015, the Board remanded the current issues for further evidentiary development.  Also remanded by the Board was the issue of entitlement to service connection for tinnitus.  In a November 2015 rating decision, the RO granted service connection for tinnitus, and assigned a 10 percent evaluation effective March 26, 2007.  Thus, the issue of service connection for tinnitus has been resolved and that issue is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements).


FINDING OF FACT

In June 2015, prior to the promulgation of a decision by the Board, the Veteran 
submitted correspondence stating that he wished to withdraw from appellate review his claims for entitlement to a compensable rating for hypertension and entitlement to a compensable rating for right foot calcaneal spur.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to a compensable rating for hypertension have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the claim for entitlement to a compensable rating for right foot calcaneal spur have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing, by the Veteran or his authorized representative, at any time before the Board promulgates a decision.  38 C.F.R.        § 20.204.  In June 2015, prior to the Board promulgating a decision, the Veteran submitted correspondence stating that he wished to withdraw his appeal of all issues currently on appeal.  Therefore, the Board finds that the June 2015 correspondence satisfies the requirements for withdrawal of a substantive appeal as to the issues of entitlement to a compensable rating for hypertension and entitlement to a compensable rating for right foot calcaneal spur.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.202 (2015).  As the pertinent criteria for withdrawal of the issues of entitlement to a compensable rating for hypertension and entitlement to a compensable rating for right foot calcaneal spur have been satisfied, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  The Board consequently does not have jurisdiction to review them, and they are dismissed.




ORDER

The appeal as to the issue of entitlement to a compensable rating for hypertension
is dismissed.

The appeal as to the issue of entitlement to a compensable rating for right foot calcaneal spur is dismissed.






____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


